Case 2:20-cv-08035-SVW-JPR Document 110 Filed 04/06/21 Page 1 of 20 Page ID #:1029



       Kevin D. Hughes (Bar No. 188749)
   1   FOUNDATION LAW GROUP LLP
       1999 Avenue of the Stars, Suite 1100
   2   Los Angeles, CA 90067
       Tel: 424.253.1266
   3   Email: kevin@foundationlaw.com
   4   Amiad Kushner (pro hac vice)
       Akushner@seidenlawgroup.com
   5   Jake Nachmani (pro hac vice)
       Jnachmani@seidenlawgroup.com
   6   Seiden Law Group LLPth
       469 Seventh Avenue, 5 Fl.
   7   New York, NY 10018
       Telephone: (646) 766-1914
   8
       Facsimile: (646) 304-5277

   9   Attorneys for Plaintiff/Counter-Defendant,
       Hong Liu
  10
                          UNITED STATES DISTRICT COURT FOR
  11
                        THE CENTRAL DISTRICT OF CALIFORNIA
  12
                                     WESTERN DIVISION
  13

  14
       HONG LIU,                              Case No: 2:20-cv-08035-SVW-JPR
                    Plaintiff,
  15
                                              PLAINTIFF HONG LIU’S
  16                       v.                 EX PARTE APPLICATION
                                              FOR A TEMPORARY
  17   FARADAY&FUTURE INC.,                   RESTRAINING ORDER AND A
       SMART KING LTD., JIAWEI                PRELIMINARY INJUNCTION
  18
       WANG, and CHAOYING DENG
  19
                                              Filed concurrently with a Memorandum of
                    Defendants.               Points and Authorities, the Declarations of
  20                                          Amiad Kushner and Hong Liu, and
                                              [Proposed] Order
  21
       FARADAY&FUTURE INC.,
                                              Complaint filed on: January 3, 2020
  22
                    Counterclaimant,
  23                                          Second Amended Counterclaim filed on:
                           v.                 March 11, 2021
  24   HONG LIU,
                                              Judge:      Hon. Stephen V. Wilson
  25                                          Trial Date: June 8, 2021
                    Counter-Defendant.
  26

  27

  28


                                       EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 110 Filed 04/06/21 Page 2 of 20 Page ID #:1030




   1         TO ALL PARTIES AND THEIR COUNSEL OF RECORD: PLEASE TAKE
   2   NOTICE THAT Plaintiff Hong Liu (“Plaintiff” or “Mr. Liu”), by his undersigned
   3   counsel and pursuant to Rule 65 of the Federal Rules of Civil Procedure, will and hereby
   4   does move and apply ex parte (the “Application”) for a temporary restraining order and
   5   preliminary injunction against defendants Faraday&Future Inc. (“FF”) and FF
   6   Intelligent Mobility Global Holdings Ltd. (f/k/a Smart King Ltd. (“Smart King”)).
   7         This Application is made pursuant to Local Rule 7-19 and is based on this Notice,
   8   the accompanying Memorandum of Points and Authorities, the Declarations of Amiad
   9   Kushner and Hong Liu and the exhibits attached thereto, the Proposed Order, the
  10   pleadings and records on file herein, and upon all other arguments and evidence that
  11   may be presented to this Court.
  12

  13   Dated: April 6, 2021
  14                                                   Respectfully submitted,
  15                                                   FOUNDATION LAW GROUP LLP
  16
                                                       By:/s/ Kevin D. Hughes
  17                                                   Attorneys for Plaintiff/Counter-
                                                       Defendant Hong Liu
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                  -i
                                         EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 110 Filed 04/06/21 Page 3 of 20 Page ID #:1031



                                                   TABLE OF CONTENTS
   1

   2   PRELIMINARY STATEMENT .................................................................................... 1
   3
       RELEVANT BACKGROUND ...................................................................................... 2
   4

   5
       LEGAL STANDARD..................................................................................................... 5

   6   ARGUMENT .................................................................................................................. 6
   7
       I.      PLAINTIFF WILL BE IRREPARABLY HARMED ABSENT INJUNCTIVE
   8
               RELIEF............................................................................................................. 6
   9
       II.     PLAINTIFF IS LIKELY TO SUCCEED ON THE MERITS OF HIS
  10
               CONTRACT CLAIMS; DEFENDANTS REPUDIATED A CLEAR AND
  11
               UNAMBIGUOUS AGREEMENT .................................................................. 8
  12

  13   III.    THE BALANCE OF THE EQUITIES FAVORS PLAINTIFF ...................... 9
  14   IV.     THE PUBLIC INTEREST FAVORS PLAINTIFF ....................................... 10
  15
       LOCAL RULE 7-19.1 STATEMENT ......................................................................... 12
  16

  17   CONCLUSION ............................................................................................................. 12

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                                      -ii
                                                       EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 110 Filed 04/06/21 Page 4 of 20 Page ID #:1032




   1                                         TABLE OF AUTHORITIES
   2   Cases
   3
       Abrams v. Blackburne and Sons Realty Capital Corp.,
   4    2020 WL 5028877 (C.D. Cal. June 16, 2020) .......................................................... 11
   5
       Alliance for Wild Rockies v. Cottrell,
   6     622 F.3d 1045 (9th Cir. 2010) ..................................................................................... 6
   7
       Bryant v. Matvieshen, 2012 WL 1499068 (E.D. Cal. Apr. 27, 2012) ...................... 6, 11
   8
       CX Inc. v. Clarington Capital Group LLC,
   9
        2012 WL 4097752 (N.D. Cal. Sept. 17, 2012) ........................................................... 7
  10
       Flip Flop Shops Franchise Co., LLC v. Neb,
  11
         2016 WL 9275403 (C.D. Cal. Dec. 5, 2016) ............................................................ 10
  12
       Garmon Corp. v. HealthyPets, Inc.,
  13
        2018 WL 6016911 (C.D. Cal. June 4, 2018) ............................................................ 11
  14
       House v. Moller, 2012 WL 1292483 (E.D. Cal. Apr. 16, 2012) .............................. 6, 10
  15

  16   HSBC Bank USA, N.A. v. ZNM Holdings, Inc.,
        2010 WL 11558087 (C.D. Cal. Apr. 19., 2020).................................................. 10, 11
  17

  18   Justus v. Argosy Int’l, Inc.,
  19
         2011 WL 13220309 (C.D. Cal. July 18, 2011) ........................................................... 8

  20   Kaneko v. Okuda, 15 Cal. Rptr. 792 (Cal. App. 2d Dist. 1961) ..................................... 7
  21
       Kramer v. Puracyp, Inc.,
  22    2017 WL 1034474 (Cal. App. 4th Dist. Mar. 17, 2017) ............................................. 7
  23
       La Jolla Cove Inv’rs, Inc. v. Sultan Corp. Ltd.,
  24     2011 WL 4916138 (S.D. Cal. Oct. 17, 2011) ............................................................. 7
  25
       Lone Star Steakhouse & Saloon, Inc. v. Adams,
  26     148 F.Supp.2d 1141 (D. Kan. 2001........................................................................... 12
  27
       Newnham v. United States, 813 F.2d 1384 (9th Cir. 1987) ............................................ 7
  28
                                                                -iii
                                                    EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 110 Filed 04/06/21 Page 5 of 20 Page ID #:1033




   1
       Sierra Forest Legacy v. Rey, 577 F.3d 1015 (9th Cir. 2009) ......................................... 6
   2
       St. Louis Police Ret. Sys. v. Severson,
   3
         2012 WL 5270125 (N.D. Cal. Oct. 23, 2012) ........................................................... 12
   4

   5
       Steinmeyer v. Warner Cons. Corp.,
         116 Cal. Rptr. 57 (Cal. App. 1st Dist. 1974) ............................................................... 7
   6

   7
       U.S. Philips Corp. v. KBC Bank N.V.,
         590 F.3d 1091 (9th Cir. 2010) ..................................................................................... 5
   8
       Statutes
   9

  10   17 C.F.R § 240.14a-6(a) ................................................................................................. 5
  11   Rules
  12   Rule 65 of the Federal Rules of Civil Procedure ............................................................ 1
  13
       Local Rule 7-19.1 ......................................................................................................... 12
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                                    -iv
                                                       EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 110 Filed 04/06/21 Page 6 of 20 Page ID #:1034




   1                MEMORANDUM OF POINTS AND AUTHORITIES
   2         Plaintiff Hong Liu (“Plaintiff” or “Mr. Liu”), by his undersigned counsel and
   3   pursuant to Rule 65 of the Federal Rules of Civil Procedure, submits this memorandum
   4   of points and authorities in support of his motion (the “Motion”) for a temporary
   5   restraining order and preliminary injunction against defendants Faraday&Future Inc.
   6   (“FF”) and FF Intelligent Mobility Global Holdings Ltd. (f/k/a Smart King Ltd. (“Smart
   7   King”) (collectively, “Defendants”)).1
   8                            PRELIMINARY STATEMENT
   9         Plaintiff seeks immediate injunctive relief preventing Defendants from
  10   irreparably harming him by proceeding with a publicly announced merger that will
  11   extinguish his rights to 20,000,000 stock options he was promised in his Employment
  12   Agreement and thereby render any judgment in this action ineffectual. Defendants seek
  13   to do an “end run” around this Court, rushing to close the merger before the Court can
  14   reach the merits of Plaintiff’s claims. The Court can and should prevent this.
  15         In October 2018, as required by his Employment Agreement, Plaintiff was issued
  16   options to acquire 20,000,000 shares in Smart King. After Plaintiff was terminated in
  17   February 2019, Defendants were required under the plain terms of the Employment
  18   Agreement to vest those unvested, outstanding options. In this action, Plaintiff is
  19   seeking a Court order requiring Defendants to do so.
  20         In late January 2021, Defendants announced a merger transaction (the “SPAC
  21   Transaction”) with a publicly-traded special purpose acquisition company, Property
  22   Solutions Acquisition Corp. (“PSAC”). In the transaction, all outstanding equity in
  23

  24
       1
         All capitalized terms not otherwise defined herein shall have the same meanings
  25
       ascribed to them in the Complaint (ECF 1) and Plaintiff’s Memorandum of Law in
  26   Opposition to Defendants’ Motion to Dismiss (ECF 25). References to “Ex__” are to
       exhibits attached to the Declaration of Amiad Kushner. References to “Liu Decl.” are
  27
       to the Declaration of Plaintiff Hong. Unless otherwise noted, all emphasis is added, and
  28   all internal quotations and citations are omitted.
                                                  -1
                                        EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 110 Filed 04/06/21 Page 7 of 20 Page ID #:1035




   1   Smart King (including options to acquire Smart King stock) will be canceled and
   2   exchanged for equity in PSAC.
   3         On March 15, 2021, Defendants claimed in their discovery responses in this
   4   action (without any explanation) that Plaintiff’s Smart King options will not be
   5   converted into PSAC equity in the SPAC Transaction. On March 29, 2021, Plaintiff’s
   6   counsel demanded assurances that Plaintiff’s Smart King options would, in fact, be
   7   exchanged for PSAC equity in the SPAC Transaction. FF failed to respond. It is now
   8   clear that Defendants intend to (if they have not already done so) cancel or otherwise
   9   invalidate Plaintiff’s options, in material breach of the Employment Agreement —
  10   eviscerating the status quo and cutting Plaintiff out of the SPAC Transaction.
  11         The SPAC Transaction has proceeded rapidly. On April 5, 2021, a preliminary
  12   proxy statement was filed with the SEC. The transaction may close in a matter of days.
  13         Absent immediate injunctive relief, Plaintiff will be irreparably harmed upon the
  14   closing of the SPAC Transaction. Any judgment requiring that Smart King vest
  15   Plaintiff’s options will be impossible to perform and will be unenforceable. Even if
  16   Plaintiff somehow obtains vested Smart King options after the Transaction closes, he
  17   would receive non-tradeable, worthless options in a shell subsidiary; he would not
  18   receive tradeable shares in a valuable public company.
  19         For these reasons and as more fully set forth herein, Plaintiff seeks an order to
  20   preserve the status quo, enjoining Defendants from proceeding with the SPAC
  21   Transaction until such time as Defendants cause PSAC to recognize Plaintiff’s
  22   20,000,000 Smart King options to be outstanding before the SPAC closes (so that they
  23   will be converted into options to acquire PSAC stock, based upon the exchange ratio
  24   defined in the merger agreement).
  25                             RELEVANT BACKGROUND
  26   The Employment Agreement
  27         In January 2018, Mr. Liu, an attorney and then-partner at Mayer Brown in New
  28   York, entered into an employment agreement (the “Employment Agreement”) with
                                                 -2
                                        EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 110 Filed 04/06/21 Page 8 of 20 Page ID #:1036




   1   Faraday, Smart King, and their affiliates (as defined collectively in the Employment
   2   Agreement, “FF”) to become their General Counsel and Chief Administrative Officer.
   3         In the Employment Agreement, FF agreed to grant Mr. Liu 20 million shares of
   4   FF, which represented two percent of FF’s total equity prior to its Series A round, with
   5   the shares to be issued (at Mr. Liu’s election) in the form of restricted stock or options
   6   (the “Smart King Options”). The Employment Agreement provides in relevant part:
   7                FF shall grant [Mr. Liu] at a minimum cost required by law
                    and outright, 2% of FF’s total equity shares pre Series A
   8
                    dilution in the form of restrictive stocks or equity option as
   9                [Mr. Liu] may select based on any of FF’s available equity
                    grant forms to select from, namely 20,000,000.00 equity
  10
                    shares representing 2% of the total and all of
  11                1,000,000,000.00 equity shares of FF pre Series A, as FF has
                    represented and warranted, with the FF established and
  12
                    standard equity share or option vesting schedule and any of
  13                FF’s earliest available vesting schedules as [Mr. Liu] may
                    select [].
  14
       Ex. A, at 2. The Employment Agreement further provides this two percent equity
  15
       interest would “become immediately and fully vested to [Mr. Liu] upon any early
  16
       termination by FF of [Mr. Liu’s] employment within the guaranteed employment term
  17
       with FF.” Ex. A, at 2.
  18
       Smart King Issues 20 Million Options to Plaintiff Pursuant to the Employment
  19   Agreement
  20         In October 2018, Smart King’s board of directors passed a resolution granting
  21   Mr. Liu 20,000,000 options pursuant to the Employment Agreement. Liu Decl. ¶3.2
  22   In or about January 2019, Mr. Liu confirmed that he had been issued the options by
  23   accessing his account on an employee benefits website. Liu Decl. ¶3.
  24         On or about February 11, 2019, Mr. Liu’s employment was terminated. Although
  25   the Employment Agreement requires any outstanding and unvested options to be vested
  26   upon Mr. Liu’s termination, since his termination date, Mr. Liu has not received any
  27   2
        Defendants have admitted that Mr. Liu was “granted 20,000,000 options in Smart
  28   King.” Ex. B, at Response to Request for Admission No. 1.
                                                   -3
                                         EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 110 Filed 04/06/21 Page 9 of 20 Page ID #:1037




   1   communication from FF confirming that his outstanding options were vested, or any
   2   information whatsoever regarding the status of his options. Liu Decl. ¶4.
   3   Plaintiff’s Complaint Demands Issuance of the Options
   4            In January 2020, Plaintiff commenced this action by filing a complaint against
   5   Smart King, FF, and individual defendants. ECF 1. The complaint requests “[a]n order
   6   requiring Smart King and Faraday to immediately vest Plaintiff’s options to purchase
   7   20 million shares of Smart King, as required by the Employment Agreement.”3
   8   The SPAC Transaction
   9            On January 28, 2021, FF announced it would enter into the SPAC Transaction
  10   with PSAC, a publicly-traded special purpose acquisition company.4 Pursuant to the
  11   SEC-filed merger agreement for the SPAC Transaction, Smart King equity will “be
  12   automatically cancelled” and converted into equity in PSAC based upon an exchange
  13   ratio defined in the agreement.5 Further, the merger agreement provides that every
  14   option in Smart King that is “outstanding” at the time of closing, whether vested or
  15   unvested, is to be converted into an option to purchase PSAC stock:
  16                  3.05 Treatment of Outstanding Company Options and
                      Company Warrant. Each Company Option and Company
  17
                      Warrant to purchase Company Shares that is outstanding
  18                  immediately prior to the Effective Time (and by its terms will
                      not terminate upon the Effective Time), whether vested or
  19
                      unvested, shall be converted into an option or warrant, as
  20                  applicable, to purchase shares of Acquiror Class A Common
                      Stock [].
  21
       Ex. D at § 3.05.
  22
       Defendants Repudiate Their Contractual Obligation to Vest Mr. Liu’s Options
  23
                In their filings in this action, Defendants repudiated their obligations under the
  24
       Employment Agreement. Initially, Defendants alleged that they were somehow
  25

  26   3
           Complaint, at Prayer for Relief.
  27   4
           Ex. C.
  28   5
           Ex. D, at §§ 3.01, 3.05.
                                                    -4
                                           EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 110 Filed 04/06/21 Page 10 of 20 Page ID
                                 #:1038



1    defrauded into entering the agreement. See ECF 72. After the Court dismissed this
2    fraud claim on the pleadings in late January 2021 (ECF 79), Defendants again, in two
3    subsequent counterclaims, attempted to plead a plethora of meritless causes of action in
4    order to evade their contractual obligations to Plaintiff. ECF 83 & 95.
5            Defendants further repudiated their contractual obligations in connection with the
6    the imminent SPAC Transaction. In their responses to Plaintiff’s discovery requests,
7    Defendants categorically denied that in the SPAC Transaction Plaintiff will receive
8    options to purchase PSAC shares.6      On March 29, 2021, Plaintiff’s counsel requested
9    that “Smart King immediately provide confirmation that Mr. Liu’s options will, in fact,
10   be converted into options in PSAC upon consummation of the SPAC transaction.”7
11   Defendants failed to respond to this letter.
12   The Preliminary Proxy Statement
13           On April 5, 2021, PSAC filed a preliminary proxy statement for the SPAC
14   Transaction, signaling that the consummation of the SPAC Transaction is imminent.
15   Ex. F. Indeed, under federal securities regulations applicable here, only ten days are
16   typically required between the filing of a preliminary proxy statement and the issuance
17   of a final proxy statement (and the SEC could permit a merger to close even sooner).8
18                                     LEGAL STANDARD
19           “The purpose of a preliminary injunction is to preserve the status quo and the
20   rights of the parties until a final judgment on the merits can be rendered.” U.S. Philips
21   Corp. v. KBC Bank N.V., 590 F.3d 1091, 1094 (9th Cir. 2010). Litigants seeking a
22   preliminary injunction “must establish that (1) they are likely to succeed on the merits;
23   (2) they are likely to suffer irreparable harm in the absence of preliminary relief; (3) the
24
     6
25       Ex. B, at No. 18 and 19.
     7
26       Ex. E.
27
     8
      See 17 C.F.R § 240.14a-6(a) (“[P]reliminary copies of the proxy statement and form
     of proxy shall be filed with the [SEC] at least 10 calendar days prior to the date
28   definitive copies of such material are first sent or given to security holders”).
                                                    -5
                                        EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 110 Filed 04/06/21 Page 11 of 20 Page ID
                                 #:1039



1    balance of equities tips in their favor; and (4) a preliminary injunction is in the public
2    interest.” Sierra Forest Legacy v. Rey, 577 F.3d 1015, 1021 (9th Cir. 2009).
3    Alternatively, if a movant demonstrates the likelihood of irreparable harm and that an
4    injunction is in the public interest, a preliminary injunction can issue if there are serious
5    questions on the merits and the balance of hardships tips sharply in the movant’s favor.
6    See Alliance for Wild Rockies v. Cottrell, 622 F.3d 1045, 1052–53 (9th Cir. 2010).
7                                           ARGUMENT
8    I.    PLAINTIFF WILL BE                    IRREPARABLY            HARMED          ABSENT
           INJUNCTIVE RELIEF
9
           Absent injunctive relief, the SPAC Transaction will irreparably harm Plaintiff in
10
     at least two ways. First, any court order that Plaintif obtains requiring Smart King to
11
     vest his options will be unenforceable. Upon consummation of the SPAC Transaction,
12
     Smart King will become a wholly-owned subsidiary of PSAC, i.e., 100% of the equity
13
     in Smart King will be owned by PSAC, a non-party. Plaintiff will lose the ability to
14
     obtain specific performance against Smart King because this Court could not compel
15
     Smart King to deliver equity that it would no longer own. A judgment will therefore
16
     be ineffectual. See House v. Moller, 2012 WL 1292483, at *1, 5 (E.D. Cal. Apr. 16,
17
     2012) (granting preliminary injunction to prevent sale of property because sale would
18
     transfer title to the property to a third party and thus “obviously impede the Court's
19
     ability to order specific performance” as to the property, and thereby cause irreparable
20
     harm); Bryant v. Matvieshen, 2012 WL 1499068, at *3 (E.D. Cal. Apr. 27, 2012)
21
     (granting temporary restraining order enjoining sale or transfer of private company
22
     stock, where plaintiffs “allege[d] that they are entitled to specific performance . . .
23
     because the breach cannot be adequately compensated for in damages”).
24
           Second, even if this Court ordered Smart King to vest Plaintiff’s options after the
25
     SPAC Transaction closes and Smart King was somehow able to comply with that order,
26
     those options will be worthless. At that point, substantially all of the value of Smart
27
     King equity will have been transferred to shareholders of PSAC. Unless Defendants
28
                                                  -6
                                        EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 110 Filed 04/06/21 Page 12 of 20 Page ID
                                 #:1040



1    cause PSAC to recognize Plaintiff’s options to be outstanding before the SPAC closes
2    (so that they will be converted into options to acquire PSAC stock, based upon the
3    exchange ratio defined in the merger agreement), he will be left out in the cold. Instead
4    of holding options in a valuable public company (PSAC), he would be left with (at best)
5    non-tradeable, worthless options in a subsidiary that could not be monetized.
6          Significantly, Plaintiff is entitled to specific performance of his contractual right
7    to 20,000,000 vested options in Smart King. Specific performance is available where
8    the subject matter of a contract “is considered so unique that a money judgment does
9    not suffice for a remedy.” Newnham v. United States, 813 F.2d 1384, 1386 (9th Cir.
10   1987). Shares of a private company (such as Smart King) are a unique asset for which
11   specific performance is available.
12         Thus, numerous California courts have recognized that specific performance is
13   available to compel delivery of shares in a private company that are not generally
14   available in the market. See Kramer v. Puracyp, Inc., 2017 WL 1034474, at *4 (Cal.
15   App. 4th Dist. Mar. 17, 2017) (granting specific performance because plaintiff “showed
16   his legal remedy was inadequate by presenting evidence that Company was a closely
17   held corporation with stock that was not publicly traded and was without any established
18   market value”); La Jolla Cove Inv’rs, Inc. v. Sultan Corp. Ltd., 2011 WL 4916138, at
19   *2 (S.D. Cal. Oct. 17, 2011) (specific performance is available in the context of “shares
20   of stock not obtainable in the open market”); CX Inc. v. Clarington Capital Group LLC,
21   2012 WL 4097752, at *1–2 (N.D. Cal. Sept. 17, 2012) (granting specific performance
22   because stock was not publicly traded); Steinmeyer v. Warner Cons. Corp., 116 Cal.
23   Rptr. 57, 60 (Cal. App. 1st Dist. 1974) (recognizing that “the stock had a peculiar value
24   as to render the agreement specifically enforceable” because it was “not readily
25   obtainable on the open market”; noting that “It has been held repeatedly . . . that an
26   agreement to transfer stock of peculiar value may be specifically enforceable.”); Kaneko
27   v. Okuda, 15 Cal. Rptr. 792, 802 (Cal. App. 2d Dist. 1961) (granting specific
28   performance because shares “had a peculiar value to plaintiff” as they “could not have
                                                 -7
                                       EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 110 Filed 04/06/21 Page 13 of 20 Page ID
                                 #:1041



1    been purchased on the open market,” such that “defendants’ failure to deliver could not
2    have been compensated by a money judgment”).
3             Absent injunctive relief compelling Smart King to confirm the options as
4    outstanding before the SPAC transaction closes, Plaintiff’s ability to obtain specific
5    performance will evaporate. For all of the above reasons, Plaintiff will be irreparably
6    harmed absent injunctive relief.
7    II.      PLAINTIFF IS LIKELY TO SUCCEED ON THE MERITS OF HIS
              CONTRACT CLAIMS; DEFENDANTS REPUDIATED A CLEAR AND
8
              UNAMBIGUOUS AGREEMENT
9             Plaintiff is likely to succeed on merits of his claims for breach of the Employment
10   Agreement, a clear and unambiguous document. To establish a breach of contract, a
11   plaintiff must show (1) the existence of the contract, (2) a party’s performance or excuse
12   for non-performance, (3) breach, and (4) the resulting damages. Justus v. Argosy Int’l,
13   Inc., 2011 WL 13220309, at *2 (C.D. Cal. July 18, 2011).
14            Here, it is undisputed that Plaintiff entered into the Employment Agreement with
15   FF and Smart King and that, in February 2018, Plaintiff resigned from Mayer Brown
16   and assumed the roles of General Counsel and Chief Administrative Officer as agreed.
17   It is also undisputed that, in October 2018, after Plaintiff had been working at FF for
18   eight months, Smart King granted Plaintiff options to acquire 20 million Smart King
19   shares, the exact number of shares promised in the Employment Agreement.
20            Plaintiff was terminated in February 2019, which qualifies as an “early
21   termination” because it was made before the expiration of the five year term of the
22   Employment Agreement.9 The Employment Agreement unambiguously provides that
23   Plaintiff’s Smart King options shall “become immediately and fully vested to [Mr. Liu]
24   upon any early termination by FF of [Mr. Liu’s] employment within the guaranteed
25   employment term with FF.” (Ex. A. at 2). However, after Plaintiff’s termination,
26   Defendants repudiated their obligations under the Employment Agreement. Not only
27

28
     9
         See Ex. A, at 1 (“FF shall guarantee [Mr. Liu’s] employment . . . for five years”).
                                                   -8
                                         EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 110 Filed 04/06/21 Page 14 of 20 Page ID
                                 #:1042



1    have Defendants not vested Plaintiff’s options, but in a transparent attempt to evade
2    their contractual obligations, Defendants have asserted meritless counterclaims seeking
3    to void the Employment Agreement. See ECF 72, 83, 95.
4           Defendants’ threadbare counterclaims and defenses are meritless for the reasons
5    articulated in Plaintiff’s motion to dismiss.10 Plaintiff is likely to succeed on the merits
6    of his straightforward claim for enforcement of a clear and unambiguous agreement.
7    III.   THE BALANCE OF THE EQUITIES FAVORS PLAINTIFF
8           The balance of the equities weighs heavily in favor of granting the requested
9    injunctive relief. While Defendants purport to deny breaching their obligations under
10   the Employment Agreement, it is undeniable that they are denying recognition of
11   Plaintiff’s options and excluding him from the SPAC Transaction — forever
12   extinguishing his ability to obtain specific performance of the agreement.
13          Absent an injunction, Plaintiff’s ability to obtain the unique equity he was
14   promised and granted — 20,000,000 options in Smart King, a privately held company
15   — will be wiped out in the SPAC Transaction. This will eviscerate the sine qua non of
16   the Employment Agreement, the very reason why Plaintiff took such a substantial risk
17   in leaving his Mayer Brown equity partnership to join a start up company.
18          On the other hand, confirming that Plaintiff’s options are outstanding now costs
19   Defendants nothing and can be accomplished with a simple book entry. Defendants
20   may contend that it would be “inequitable” to recognize Plaintiff options as outstanding
21   because it may dilute other Smart King shareholders or option holders. Yet those
22   shareholders will receive a windfall if and when Smart King illegally invalidates
23   Plaintiff’s 20,000,000 options (if it has not done so already). The recognition of
24   Plaintiff’s options would prevent such an inequitable windfall.
25
     10
       There is no basis for Defendants’ affirmative defenses and counterclaims which seek
26   to invalidate the carefully-negotiated Employment Agreement, which was reviewed by
27   FF’s outside counsel at Sidley Austin. As described more fully in Plaintiff’s motion to
     dismiss Faraday’s Second Amended Counterclaim (ECF 108), these counterclaims
28   should be dismissed.
                                                  -9
                                        EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 110 Filed 04/06/21 Page 15 of 20 Page ID
                                 #:1043



1          Accordingly, the requested injunction merely seeks to ensure that the parties can
2    be restored to the position they were in before Defendants’ breach. See HSBC Bank
3    USA, N.A. v. ZNM Holdings, Inc., 2010 WL 11558087, at *3 (C.D. Cal. Apr. 19., 2020)
4    (holding that “the balance of equities tips in favor of [plaintiff]” because it “stands to
5    lose the ability to collect on the loan if the property interest is wasted or reverts to the
6    land owner,” whereas there was “little hardship to [defendant] in taking steps to enforce
7    the terms of the parties’ bargain”); House, 2012 WL 1292483 at *5-7 (balance of
8    equities favored plaintiffs because they “have what appears to be a meritorious claim
9    for specific performance” and made “a showing of irreparable harm” because “the
10   Court’s ability to order specific performance” would be impeded absent an injunction).
11         Further, Smart King’s bad-faith refusal to communicate with Plaintiff regarding
12   the status of his options (including refusal to provide meaningful responses to Requests
13   for Admission as to the disposition of those options11) and failure to respond to his
14   counsel’s March 29, 2021 letter further weighs in favor of granting the injunction.
15   IV.   THE PUBLIC INTEREST FAVORS PLAINTIFF
16         Granting the requested injunction is in the public interest. “The public interest
17   analysis for the issuance of a preliminary injunction requires [the court] to consider
18   whether there exists some critical public interest that would be injured by the grant of
19   preliminary relief.” Flip Flop Shops Franchise Co., LLC v. Neb, 2016 WL 9275403, at
20   *9 (C.D. Cal. Dec. 5, 2016).
21         As this Court held in granting an injunction, it “is generally in the public interest
22   to enforce valid contracts and make parties live up to their agreements.” Id.; see also
23   Garmon Corp. v. HealthyPets, Inc., 2018 WL 6016911, at *1 (C.D. Cal. June 4, 2018)
24   (“It is in the public interest to enforce valid contracts.”); HSBC, 2010 WL 11558087 at
25

26
     11
       See, e.g., Ex. B, at Responses to Requests for Admission No. 12-17 (refusing to admit
27
     or deny that Plaintiff’s options have been invalidated, instead purporting to “admit”
28   various alleged breaches by Plaintiff, and obfuscating: “Except as admitted, denied.”).
                                                 -10
                                        EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 110 Filed 04/06/21 Page 16 of 20 Page ID
                                 #:1044



1    *4 (“[A]n injunction is in the public interest because it reaffirms the private right of
2    contract and the ability to effectively enforce breach of contract … in the courts.”).
3             In addition, “the public interest nearly always weighs in favor of protecting
4    property rights,” such as Plaintiff’s property interest in his options, which Defendants
5    have repudiated. Abrams v. Blackburne and Sons Realty Capital Corp., 2020 WL
6    5028877, at *5 (C.D. Cal. June 16, 2020) (recognizing interests in a loan as a property
7    right whose protection is in the public interest) (citing federal cases in California); see
8    also Bryant, 2012 WL 1499068 at *4 (finding public interest was in favor of temporary
9    restraining order because “a potential cloud on title as to the contemplated [stock sale]
10   transactions may have an adverse effect on other investors [including “public
11   shareholders” of the privately held companies at issue]”).
12            Finally, it is in the public interest to provide adequate disclosure to shareholders
13   in accordance with the federal securities laws. In their disclosures to the SEC in
14   connection with the SPAC Transaction, Defendants disclosed only “20.7 million
15   outstanding unvested Faraday Future options.”12 The preliminary proxy statement filed
16   on April 5, 2021 specifies that those unvested options are held by Cartsen Breitfeld,
17   Chui Tin Mok, and Jiawei Wang, who collectively have 22,784,630 options that are
18   “Unexercisable” but scheduled to vest in coming years. Ex. F, at 139. In other words,
19   Plaintiff’s rights to 20,000,000 Smart King options have not been disclosed to Smart
20   King’s shareholders or PSAC’s shareholders, either in the preliminary proxy
21   statement or in the investor presentation. This omission is material — as demonstrated
22   by this motion. It would not be in the public interest to permit Defendants to repudiate
23

24

25

26

27

28   12
          Ex. G, at 44 n.7.
                                                   -11
                                         EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 110 Filed 04/06/21 Page 17 of 20 Page ID
                                 #:1045



1    Plaintiff’s rights to 20,000,000 Smart King options without disclosing Plaintiff’s claims
2    to shareholders in advance of their vote on the merger.13
3          For these reasons, granting the requested injunction is in the public interest.
4                            LOCAL RULE 7-19.1 STATEMENT
5          Pursuant to Local Rule 7-19.1, Plaintiff’s counsel contacted Defendants’ counsel
6    by phone on April 6, 2021 and advised them of Plaintiff’s intent to file this Application
7    and this Application’s substance. Plaintiff’s counsel informed counsel for Defendants
8    of the 3:00 p.m. deadline on the next business day following service to file an
9    opposition. Plaintiff’s counsel also inquired if counsel for Defendants intended to
10   oppose the Application. They represented that they would object to the Application.
11         Pursuant to Local Rule 7-19, the name, address, telephone number, and e-mail
12   address of counsel for the opposing party is as follows:
13         KEVIN CRISP
           kevin.crisp@troutman.com
14         TROUTMAN PEPPER HAMILTON SANDERS LLP
           5 Park Plaza, Suite 1400
15         Irvine, CA 92614-2545
           Telephone: 949.567.3537
16         Facsimile: 949.622.2739
17                                     CONCLUSION
18         For all of the foregoing reasons, Plaintiff’s ex parte application for a temporary
19   restraining order and preliminary injunction should be granted. The Court should issue
20   an order enjoining Smart King and Faraday from proceeding with the SPAC
21   Transaction until such time as Defendants cause PSAC to recognize Plaintiff’s
22   20,000,000 Smart King options to be outstanding before the SPAC closes (so that they
23

24
     13
       “A fully informed shareholder vote in compliance with Section 14(a) of the Securities
     Exchange Act . . . is in the best interests of shareholders and the shareholding public
25
     generally.” St. Louis Police Ret. Sys. v. Severson, 2012 WL 5270125, at *6 (N.D. Cal.
26   Oct. 23, 2012) (granting preliminary injunction; citing Lone Star Steakhouse & Saloon,
     Inc. v. Adams, 148 F.Supp.2d 1141 (D. Kan. 2001) for the proposition that “assuming
27
     the existence of materially misleading information, a full disclosure of such information,
28   prior to any vote based thereon, will best serve the shareholding public”).
                                                -12
                                       EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 110 Filed 04/06/21 Page 18 of 20 Page ID
                                 #:1046



1    will be converted into options to acquire PSAC stock, based upon the exchange ratio
2    defined in the merger agreement).
3

4    DATED: April 6, 2021
5                                        FOUNDATION LAW GROUP LLP
6

7                                        By:/s/ Kevin D. Hughes
8
                                              KEVIN D. HUGHES
                                              Attorneys for Plaintiff/Counter-Defendant
9                                             Hong Liu
10

11                                       SEIDEN LAW GROUP LLP
12

13                                       By: /s/ Amiad Kushner
14
                                              AMIAD KUSHNER
                                              JAKE NACHMANI
15                                            Attorneys for Plaintiff/Counter-Defendant
16
                                              Hong Liu

17

18

19

20

21

22

23

24

25

26

27

28
                                             -13
                                     EX PARTE APPLICATION
Case 2:20-cv-08035-SVW-JPR Document 110 Filed 04/06/21 Page 19 of 20 Page ID
                                 #:1047



1                               CERTIFICATE OF SERVICE
2          I hereby certify that on this day I caused a true and correct copy of the foregoing
3    to be filed using the Court’s Electronic Filing System (“ECF System”). The document
4    is available for viewing and downloading via the ECF System and will be served by
5    operation of the ECF System upon all counsel of record.
6

7    Dated: April 6, 2021                                /s/ Kevin D. Hughes
8                                                            Kevin D. Hughes
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -14
                                      EX PARTE APPLICATION
     Case 2:20-cv-08035-SVW-JPR Document 110 Filed 04/06/21 Page 20 of 20 Page ID
                                      #:1048




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                       -15-
